Citation Nr: 0617198	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disability, to include spinal stenosis.  

4.  Entitlement to service connection for a lung disorder 
(claimed as emphysema due to inservice exposure to asbestos 
and tobacco use).   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from March 1954 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

In the appellant's substantive appeal, dated in October 2004, 
the appellant stated that he desired a hearing at the RO 
before a member of the Board.  In an attached statement, the 
appellant indicated that he also wanted a hearing at the RO 
before a local hearing officer.  By an October 2004 letter to 
the appellant, the RO acknowledged his request for a personal 
hearing before a traveling section of the Board and told him 
that his name had been put on the list for such a hearing.  
The RO outlined alternatives, such as a videoconference 
hearing, and also explained that he could request a hearing 
before a Decision Review Officer at the RO instead of, or in 
addition to, a Board hearing.  The RO further explained that 
the appellant's name would remain on the Travel Board hearing 
list unless he indicated that he wanted to withdraw or change 
his hearing request.  In a return response, dated in October 
2004, the appellant noted that in lieu of a Travel Board 
hearing, he wanted a hearing at the RO before a Decision 
Review Officer.  A letter from the RO to the appellant, dated 
in November 2004, shows that at that time, the RO had 
scheduled the appellant for a hearing before a Decision 
Review Officer on December 1, 2004.  An Informal Hearing 
Report shows that on the day of the appellant's hearing in 
December 2004, the Decision Review Officer met with the 
appellant prior to the scheduled formal hearing and discussed 
his case.  Also in attendance was the appellant's spouse, a 
representative from Public Contact, acting as the appellant's 
representative, and another Decision Review Officer as an 
observer.  (The Board notes that there is no paperwork of 
record designating Public Contact, or any other service 
organization, as the appellant's representative.)  Following 
their discussion, the appellant elected to forego the formal 
hearing and requested that his case be forwarded to the 
Board.  

The Board observes that additional statements from the 
appellant were forwarded to the Board in January 2005, after 
the appellant's case was certified on appeal.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2005).  These statements, however, provide 
contentions which essentially duplicate the appellant's 
previous contentions.  As such, the Board finds that a 
supplemental statement of the case with regard to this 
evidence is not required and the Board may proceed to 
adjudicate the claims currently on appeal.  See 38 C.F.R. § 
19.37 (2005). 


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the appellant currently has bilateral hearing loss for 
VA purposes.

2.  There is no competent medical evidence showing a current 
diagnosis of tinnitus.

3.  The appellant does not have a low back disability, to 
include spinal stenosis and degenerative arthritis of the 
lumbosacral spine, that is attributable to military service.

4.  In February 2003, the RO received the appellant's 
application seeking service connection for a lung disorder, 
claimed as emphysema.     

5.  There is no clinical evidence that the appellant 
currently has a lung disability, to include bronchitis, that 
is related to service, to include exposure to asbestos 
therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).  

3.  A low back disability, to include spinal stenosis and 
degenerative arthritis of the lumbosacral spine, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

4.  The claim of service connection for a lung disorder due 
to tobacco use in service is barred by law.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2005).      

5.  A lung disorder, to include bronchitis, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in July 2003, prior to the initial rating 
decision with regard to the issues on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records,  or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the September 2004 
statement of the case provided the appellant with the text of 
the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  In this regard, according to the National 
Personnel Records Center (NPRC), the appellant's service 
medical records are not available and were presumably 
destroyed in the 1973 fire at the NPRC.  Even prior to the 
enactment of the VCAA, the United States Court of Appeals for 
Veterans Claims (Court) had held that in cases where the 
veteran's service medical records were unavailable, through 
no fault of the veteran, there was a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.  In the 
December 2004 Informal Hearing Report, the Decision Review 
Officer noted that he had asked the appellant if he knew of 
any potential source of medical evidence that would show 
treatment for the claimed conditions either continuously 
since service or shortly after discharge, and that the 
appellant's response was that any care providers were either 
deceased, unable to be located, or else had destroyed the old 
records.       

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claims of service connection for bilateral 
hearing loss, tinnitus, a low back disability, and a lung 
disorder, none was required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, there is no medical evidence of record showing 
that the appellant currently has bilateral hearing loss for 
VA purposes, or that he currently has tinnitus.  It is only 
by way of unsupported allegation that the appellant contends 
that he has bilateral hearing loss for VA purposes and 
tinnitus.  The Board further observes that it appears that in 
1984, the appellant was diagnosed with spinal stenosis and 
underwent surgery.  In addition, at present, the appellant 
has a low back disability, diagnosed as degenerative 
arthritis of the lumbosacral spine, and a lung condition, 
diagnosed as bronchitis.  However, there is no medical 
evidence of record showing that he had a low back disability 
or a lung disorder during his period of active military 
service, or that he had arthritis of the lumbosacral spine or 
bronchiectasis within the one-year presumptive period.  The 
appellant has provided his theories as to how his low back 
and lung disabilities began, but there is no indication, 
except by way of unsupported allegation, that a low back 
disability, to include spinal stenosis and degenerative 
arthritis of the lumbosacral spine, and/or a lung disorder, 
to include bronchitis, may be related to the appellant's 
active military service, including any in-service event.  As 
discussed below, the competent medical evidence in the claims 
file, which consists of VA Medical Center (VAMC) outpatient 
treatment records, from August 1987 to August 2003, and 
private medical records, from May 1999 to March 2003, 
contains no reference to any injury or problem from service, 
and presents no link between the appellant's current low back 
disability and/or lung disability and his period of military 
service.  As such, the evidence of record is sufficient to 
decide the appellant's claims.     

The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, arthritis, 
and bronchiectasis, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
NPRC in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare, 1 Vet. App. at 
365, 367.  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).


Bilateral Hearing Loss and Tinnitus

The appellant contends that he currently has bilateral 
hearing loss and tinnitus, and that his hearing loss and 
tinnitus are due to acoustic trauma incurred in service.  
Specifically, the appellant maintains that while he was in 
the military, he was an "observation person" for an 
artillery regiment and was stationed approximately 100 to 150 
yards from the firing of weapons.  He notes that he was also 
stationed underneath an airfield with incoming and outgoing 
air traffic.  According to the appellant, ear protection was 
not available.  Thus, he reports that he was exposed to 
noises associated with rifle fire and engine noise from jets, 
and that due to the acoustic trauma, he developed bilateral 
hearing loss and tinnitus.  

As previously stated, the appellant's service medical records 
are not obtainable, and it is presumed that they were 
destroyed in a fire at the NPRC in 1973.  The appellant's DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, shows that he served in the United 
States Army from March 1954 to June 1957.  The form also 
reflects that the appellant's Military Occupational Specialty 
was as a Light Vehicle Driver.  

In the instant case, there is no competent medical evidence 
of record showing that the appellant currently has bilateral 
hearing loss for VA purposes.  In addition, there is also no 
competent evidence of record showing that the appellant 
currently has tinnitus.  In this regard, the Board notes that 
VA Medical Center (VAMC) outpatient treatment records from 
August 1987 to August 2003, and private medical records from 
May 1999 to March 2003, are negative for any complaints or 
findings of a bilateral hearing disability and/or tinnitus.  

The only evidence of record supporting the appellant's claims 
is his own lay opinion that he currently has bilateral 
hearing loss and tinnitus which are related to his period of 
active military service.  However, while a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
appellant has specialized medical training so as to be 
competent to render a medical opinion, and his opinion thus 
does not constitute competent medical evidence.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, 2 Vet. App. at 492, 494-95.  

In light of the above, the Board finds that there is no 
competent medical evidence of record showing that the 
appellant currently has bilateral hearing loss for VA 
purposes or tinnitus.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims for service connection for bilateral hearing loss and 
tinnitus.  Accordingly, service connection for these 
disabilities must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Low Back Disability

The appellant contends that while he was in the military, he 
was required to load and unload 55 gallon drums of petroleum 
and other supplies by hand; no loading equipment was used.  
According to the appellant, due to the heavy lifting, he 
developed chronic low back pain and received treatment.  He 
maintains that after his discharge, he continued to 
experience low back pain and received treatment for the pain.  
The appellant notes that in 1984, he underwent back surgery.     

VAMC outpatient treatment records, from August 1987 to August 
2003, show that in August 1987, the appellant had an x-ray 
taken of his lumbosacral spine.  The x-ray was reported to 
show degenerative changes, with osteophyte formation, 
narrowing of disc spaces, and retrolisthesis.  The records 
reflect that in January 1988, the appellant underwent an 
"IVP (urogram-intravenous)."  The diagnoses included status 
post laminectomy at L5 and L5, and mild degenerative changes 
in the lumbar spine.  In March 2003, it was noted that in 
1984, the appellant underwent a low back operation for 
"stenosis of the spine."  The records further reflect that 
in August 2003, the appellant had an x-ray taken of his 
lumbosacral spine.  The x-ray was reported to show the 
following: (1) degenerative change in the lumbar spine, (2) 
disc space narrowing at different levels; discogenic disease 
was possible, and (3) post-surgical changes mid and lower 
lumbar spine of laminectomies.  The records contain no 
reference to any injury or problems from service.       

After reviewing the evidence of record, the Board finds that 
the appellant's low back disability, to include spinal 
stenosis and degenerative arthritis of the lumbosacral spine, 
is not the result of injury or disease incurred in, or 
aggravated by, his military service.  In this regard, 
although the appellant's service medical records are 
unavailable, the fact remains that there is no alternative 
competent medical evidence showing that the appellant had a 
low back disability, to include spinal stenosis and/or 
degenerative arthritis of the lumbosacral spine, as the 
result of his period of active military service.  There is 
also no competent medical evidence showing that degenerative 
arthritis of the lumbosacral spine was manifested within a 
year of the appellant's separation from service.  The first 
medical evidence of a diagnosis of spinal stenosis appears to 
be 1984, approximately 27 years after the appellant's 
discharge from the military.  In addition, the first medical 
evidence of a diagnosis of degenerative arthritis of the 
lumbosacral spine is in August 1987, approximately 30 years 
after the appellant's discharge from the military.  Thus, 
although the appellant maintains that he experienced a low 
back disability since his period of time in the military, 
there is no evidence of continuity of symptomatology of the 
low back disability until approximately 27 to 30 years after 
separation from service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Thus, there appears to be an extensive period of time in 
which no treatment was sought for a low back disability.  
Moreover, although the VAMC outpatient treatment records, 
from August 1987 to August 2003, show intermittent treatment 
for the appellant's low back disability, the records are 
negative for any reference to the appellant's military 
service.  

Due consideration has been given to the appellant's 
statements that his low back disability, to include spinal 
stenosis and degenerative arthritis of the lumbosacral spine, 
was incurred during his period of active military service.  
Although the appellant's lay statements are considered 
competent evidence when describing symptoms of a disease, and 
are competent to establish the occurrence of an injury, they 
are not competent evidence to establish the etiology of his 
current diagnosis.   Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the appellant is not competent to make a 
determination that his current low back disability was 
incurred during his period of active military service.  
Espiritu, 2 Vet. App. at 492, 494-95 ; Grottveit v. Brown, 5 
Vet. App. 93 (1993).

As such, the fact remains that there is no competent medical 
evidence on file linking the appellant's low back disability, 
to include spinal stenosis and degenerative arthritis of the 
lumbosacral spine, to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  As noted above, the appellant was given the 
opportunity to identify or submit additional evidence, but he 
reported that any relevant care providers were either 
deceased, unable to be located, or else had destroyed the old 
records.  Thus, as there is no evidence of a low back 
disability, to include spinal stenosis and degenerative 
arthritis of the lumbosacral spine, in service, or any 
indication that degenerative arthritis of the lumbosacral 
spine was manifested within a year of the appellant's 
separation from service, and there is no evidence which 
provides the required nexus between military service and a 
low back disability, to include spinal stenosis and 
degenerative arthritis of the lumbosacral spine, service 
connection for a low back disability is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.  



Lung Disorder

The appellant maintains that while he was in the military, 
the buildings he occupied had asbestos.  According to the 
appellant, due to his claimed in-service asbestos exposure, 
he developed emphysema.  He further notes that during 
service, the United States Army supplied him with cigarettes 
and he became addicted to nicotine.  The appellant maintains 
that his tobacco use also contributed to his developing 
emphysema.     

VAMC outpatient treatment records from August 1987 to August 
2003, and private medical records from May 1999 to March 
2003, are negative for any complaints or findings of 
emphysema.  The private medical records show that in January 
2001, the appellant was treated for complaints of a cough and 
shortness of breath.  It was noted that the appellant was a 
one and one-half pack per day smoker for the past 50 years.  
The diagnosis was chronic bronchitis.  

After reviewing the evidence of record, the Board finds that 
the appellant's lung disorder, currently diagnosed as 
bronchitis, is not the result of injury or disease incurred 
in, or aggravated by, his military service.  In this regard, 
although the appellant's service medical records are 
unavailable, the fact remains that there is no alternative 
competent medical evidence showing that the appellant had a 
lung disorder, to include bronchitis, during his period of 
active military service.  There is also no competent medical 
evidence showing that bronchiectasis was manifested within a 
year of the appellant's separation from service.  The first 
medical evidence of a lung disorder, diagnosed as bronchitis, 
is in January 2001, approximately 43 years after the 
appellant's discharge from the military.  See Mense, 1 Vet. 
App. at 354, 356.  Thus, although the appellant maintains 
that he experienced a lung disorder since his period of time 
in the military, there is no evidence of continuity of 
symptomatology of the lung disorder until approximately 43 
years after separation from service.  Therefore, there 
appears to be an extensive period of time in which no 
treatment was sought for a lung disorder. 

Due consideration has been given to the appellant's 
statements that he has a lung disorder which was incurred 
during his period of active military service.  Although the 
appellant's lay statements are considered competent evidence 
when describing symptoms of a disease, and are competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current diagnosis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the appellant is 
not competent to make a determination that his lung disorder, 
currently diagnosed as bronchitis, was incurred during his 
period of active military service.  Espiritu, 2 Vet. App. at 
492, 494-95 ; Grottveit v. Brown, 5 Vet. App. 93 (1993).

As such, the fact remains that there is no competent medical 
evidence of record which links the appellant's lung disorder, 
currently diagnosed as bronchitis, to his period of active 
military service.    

In the instant case, the Board further recognizes the 
appellant's contention that he has a lung disorder which is 
related to in-service asbestos exposure.  Regarding asbestos, 
the Board acknowledges that currently there is no specific 
statutory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases, 
nor has the Secretary promulgated any regulation.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997); Ennis v. Brown, 4 
Vet. App. 438 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  However, the VA's Manual 21-1, Part VI, para. 7.21 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  M21-1, Part VI, para 7.21(a); see also VAOGCPREC 4-
2000.

M21-1, Part VI, para 7.21(b), in part, provides some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, insulation work, asbestos 
cement sheet and pipe products, military equipment, etc. High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.    

In this case, the Board notes that there is no documentation 
of record showing that the appellant was exposed to asbestos 
during service.  In addition, the Board further observes that 
the record is devoid of a diagnosis of asbestosis.  The 
private medical records, from May 1999 to March 2003, show 
that in March 2001, the appellant had an x-ray taken of his 
chest.  The x-ray was reported to be negative.  However, even 
accepting as true that the appellant was exposed to asbestos 
during service, there is no evidence of record showing that 
the appellant's currently diagnosed bronchitis is related to 
any in-service asbestos exposure.  While the appellant is of 
the view that his currently diagnosed bronchitis is related 
to in-service asbestos exposure, absent some indication that 
he possesses some medical expertise and/or training, his 
opinion does not constitute competent evidence of a link 
between his bronchitis and any exposure to asbestos during 
service.  See Espiritu, 2 Vet. App. at 494-95.  Thus, the 
evidence does not support a conclusion that the appellant's 
lung disorder, currently diagnosed bronchitis, is the result 
of in-service asbestos exposure.    

The Board also recognizes the appellant's contention that he 
did not smoke prior to entering service but during service he 
developed a nicotine dependence, from which his current lung 
disorder manifested.  However, service connection in this 
regard is not warranted.  Effective June 9, 1998, 38 U.S.C.A. 
§ 1103 was enacted.  This statute provides notwithstanding 
any other provision of law, a veteran's disability or death 
shall not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during his service.  38 U.S.C.A. § 1103(a).     

In February 2003, the RO received the appellant's application 
seeking service connection for a lung disorder, claimed as 
emphysema.  Thus, as in this case, where the RO received the 
appellant's application after June 9, 1998, the law prohibits 
service connection of disability on the basis that such 
resulted from disease or injury attributable to the use of 
tobacco products during the appellant's period of active 
service.  Here, the law, not the evidence, is dispositive.  
Accordingly, the theory of entitlement to service connection 
for a lung disorder, to include bronchitis, due to in-service 
tobacco use must be denied because of the absence of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).     

In light of the above, as there is no evidence of a lung 
disorder, to include bronchitis, during the appellant's 
period of active military service, or bronchiectasis within 
one year subsequent to service discharge, and there is no 
competent medical evidence which provides the required nexus 
between military service and the appellant's lung disorder, 
currently diagnosed as bronchitis, service connection for a 
lung disorder, to include bronchitis, is not warranted.  See 
Caluza v. Brown, 7 Vet. App. at 498.        

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.






							(Continued on the next 
page)









ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a low back disability, 
to include spinal stenosis and degenerative arthritis of the 
lumbosacral spine, is denied.  

Entitlement to service connection for a lung disorder, to 
include bronchitis, to include as due to exposure to asbestos 
and tobacco use, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


